DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2020 has been entered.
Response to Amendment/Claim Status
Applicant's amendments to claims is acknowledged. Claims 1, 9 and 17 have been amended; claims 3, 11 and 19 are now canceled; claims 8, 16 and 24 were previously canceled. Claims 1, 2, 4-7, 9, 10, 12-15, 17, 18 and 20-23 are currently pending.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4; 9, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2015/0200353 A1-prior art of record, hereafter Zhang 353) in view of NAKAJIMA et al (US 2010/0038617 A1, hereafter Nakajima).
Re claim 1, Zhang 353 discloses in FIG. 2K a magnetic tunnel junction (MTJ) device, comprising:
a metal line (Cu 204; ¶ [0048]) disposed in a dielectric layer (low-k film 202; ¶ [0048]), the metal line recessed (10-15 nm; ¶ [0048]) below an uppermost surface (207; ¶ [0048]) of the dielectric layer (202);
a conductive pedestal (bottom electrode 210; ¶ [0048]) disposed on the metal line (204) and laterally adjacent (next to) to the dielectric layer (sidewalls of 202);
see inserted figure, modified FIG. 2K below) of the conductive pedestal is not covered by the MTJ stack (212), and wherein the portion (left/right ends) of the conductive pedestal surrounds (covers) sides (left and right sides; see inserted figure, modified FIG. 2K below) the MTJ stack.

    PNG
    media_image1.png
    680
    1006
    media_image1.png
    Greyscale

The inserted figure (modified FIG. 2K) of Zhang 353 depict left and right ends of the conductive pedestal (210) being uncovered by the MTJ stack (212), wherein the portion (left/right ends) of the conductive pedestal surrounds (covers) sides (left and right sides) the MTJ stack.
 


However,
Nakajima discloses in FIG. 55 (with references to FIG. 53) a magnetic tunnel junction (MTJ) device, comprising: three (3) magnetic tunnel junction (MTJ) stacks (resistance variation type element memory cell, MC 14; ¶ [0006] and [0188]-[0191]) disposed on a conductive pedestal (1st wiring layer 13; ¶ [0188]) disposed above a substrate (Si not shown; ¶ [0105] and [0191]), wherein a portion (left and right ends) of the conductive pedestal (13) is not covered by the MTJ stack (MC 14), and wherein the portion (left/right ends; see inserted figure, modified FIG. 53 below) of the conductive pedestal surrounds (covers) sides (left and right sides; see inserted figure, modified FIG. 53 below) the MTJ stack (MC 14).

    PNG
    media_image2.png
    498
    941
    media_image2.png
    Greyscale

The inserted figure (modified FIG. 53) of Nakajima depict left and right ends of the conductive pedestal (13) being uncovered by the MTJ stack (MC), wherein the portion (left/right ends) of the conductive pedestal surrounds (covers) sides (left and right sides) the MTJ stack.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the substrate and the three MTJ stacks of Nakajima with the structure of Zhang 353 such that a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks to provide high integration, high reliability miniature memory devices without short circuits between memory elements (Nakajima; ¶ [0007] and [0188]).




Re claim 4, Zhang 353 discloses the MTJ device of claim 1, further comprising: a second dielectric layer (SiN 222; ¶ [0051]) disposed on (above) the dielectric layer (202) and laterally adjacent (next to) to the MTJ stack (212), a portion (left/right vertical sidewalls) of the second dielectric layer (222) disposed on a portion (left/right edges) of the conductive pedestal (210), but fails to disclose the second dielectric layer disposed on the dielectric layer and laterally adjacent to the three or more MTJ stacks.
However, Nakajima renders this limitation obvious since the second dielectric layer would be disposed on the dielectric layer and laterally adjacent to each of the three MTJ stacks as part of the formation of the memory device discussed for claim 1.

Re claim 9, Zhang 353 discloses in FIGS. 2A-2K a method of fabricating a magnetic tunnel junction (MTJ) device, the method comprising:
forming a metal line (Cu 204 in FIG. 2A; ¶ [0048]) in a dielectric layer (low-k 202; ¶ [0048]);
recessing (10-15 nm in FIG. 2B; ¶ [0048]) the metal line (204) below an uppermost surface (207 in FIG. 2B; ¶ [0048]) of the dielectric layer (202);

planarizing (FIG. 2C; ¶ [0048]) the conductive layer (210) to form a conductive pedestal (bottom electrode 210 in FIG. 2D; ¶ [0048]) on the metal line (204), the conductive pedestal confined within (recess 205; ¶ [0048]) and laterally adjacent to (next to) the dielectric layer (202); and 
forming a magnetic tunnel junction (MTJ) stack (212 in FIGS. 2E-2G; ¶ [0049]-[0050]) on the conductive pedestal (210), wherein a portion (left and right ends; see inserted figure, modified FIG. 2K above) of the conductive pedestal is not covered by the MTJ stack (212), and wherein the portion (left/right ends) of the conductive pedestal surrounds (covers) sides (left and right sides; see inserted figure, modified FIG. 2K above) the MTJ stack.

Zhang 353 fails to disclose the dielectric layer formed above a substrate; and forming three or more magnetic tunnel junction (MTJ) stacks on the conductive pedestal (210), wherein a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks.

However,
Nakajima discloses in FIGS. 53-55 (with references to FIGS. 15-19) a method of fabricating a magnetic tunnel junction (MTJ) device, the method comprising: forming see inserted figure, modified FIG. 53 below) of the conductive pedestal surrounds (covers) sides (left and right sides; see inserted figure, modified FIG. 53 below) the MTJ stack (MC 14).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the substrate and the three MTJ stacks of Nakajima with the method of Zhang 353 such that a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks to provide high integration, high reliability miniature memory devices without short circuits between memory elements (Nakajima; ¶ [0007] and [0188]).

Re claim 10, Zhang 353 discloses the method of claim 9, wherein planarizing (FIGS. 2C-2D) the conductive layer (210) comprises forming an uppermost (topmost) surface of the conductive pedestal co-planar (level) with the uppermost (topmost) surface (207) of the dielectric layer (202).

Re claim 12, Zhang 353 discloses the method of claim 9, further comprising: forming a second dielectric layer (SiN 222 in FIG. 2H; ¶ [0051]) on the dielectric layer 
pedestal (210), but fails to disclose forming the second dielectric layer on the dielectric layer and laterally adjacent to the three or more MTJ stacks, a portion of the second dielectric layer formed on a portion of the conductive pedestal.
However, Nakajima renders this limitation obvious since the second dielectric layer would be disposed on the dielectric layer and laterally adjacent to each of the 
three MTJ stacks since the upper of the three MTJ stacks would be less wide than the base MTJ stack of Zang 353 as part of the formation of the memory device discussed for claim 9.

Re claim 13, Zhang 353 discloses the method of claim 9, wherein forming the MTJ stack (212) comprises forming a patterned conductive hardmask (patterned electrode layer 214 in FIGS. 2E-2G; ¶ [0049]-[0050]) on a stack of MTJ layers (212; ¶ [0049]), and etching (FIGS. 2E-2G; ¶ [0050]) the stack of MTJ layers using an etch process that terminates on the conductive pedestal (210), but fails to disclose wherein forming the three or more MTJ stacks comprises forming a patterned conductive hardmask on a stack of MTJ layers, and etching the stack of MTJ layers using an etch process that terminates on the conductive pedestal.
However, Nakajima renders this limitation obvious since all of the layers of the three or more MTJ stacks would be deposited (FIG. 17) then forming a patterned conductive hardmask (stopper layer 30; ¶ [0107]) on a stack of MTJ layers, and etching the stack of MTJ layers using an etch process that terminates on the conductive .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang 353 and Nakajima as applied to claim 1, and further in view of Krounbi et al (US 2015/0200357 A1-prior art of record, hereafter Krounbi)
Re claim 5, Zhang 353 and Nakajima discloses the MTJ device of claim 1, further comprising: an upper electrode (top electrode 214; ¶ [0049]) disposed on the MTJ stack (212), the upper electrode having, from a top-down perspective, substantially the same shape (rectangular) as the MTJ stack, but fails to disclose upper electrode disposed on each of the three or more MTJ stacks, the upper electrode having, from a top-down perspective, substantially the same shape as the corresponding MTJ stack.
However, Krounbi discloses in FIGS, 2, 5 and 10 (with references to FIG, 3) a magnetic tunnel junction (MU) device, comprising: three or more magnetic tunnel junction (MTJ) stacks (comprising an upper storage layer as in 210 and two or more lower storage layers as in 230 in FIG. 3; ¶ [0021]; [0028]; [0034] and [0037]) disposed on a conductive pedestal (of selection transistor 414; ¶ [0048]), where the angles of the lower portion of each of the three or more MTJ stacks is 90 degrees (Krounbi; ¶ [0022]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the structure of Zhang 353 and 
Nakajima where the three or more magnetic tunnel junction (MTJ) stacks disposed on the conductive pedestal as disclosed by Krounbi include upper electrodes disposed on each of the three or more MTJ stacks, the upper electrode having, from a top-down .

Claims 6, 7; 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang 353 and Nakajima as applied to claim 1; and claim 9 above, and further in view of Manipatruni et al (US 2014/0269035 A1-prior art of record, hereafter Manipatruni).
Re claim 6, Zhang 353 and Nakajima discloses the MTJ device of claim 1, wherein the three MTJ stacks (212 as in MTJ 112; ¶ [0044]) comprises a fixed magnetic layer (¶ [0044]), a tunneling layer (¶ [0044]), and a free magnetic layer (¶ [0044]).
Zhang 353 and Nakajima fails to disclose wherein each of the three or more MTJ stacks comprises the fixed magnetic layer disposed above the conductive pedestal (210), the tunneling layer disposed on the fixed magnetic layer, and the free magnetic layer disposed on the tunneling layer.

However,
Manipatruni discloses the MTJ stack (208 as in the MTJ in FIG. 1; ¶ [0028] and [0031]) comprises a fixed magnetic layer (CoFeB; ¶ [0028] and [0031]) disposed above the conductive pedestal (202), a tunneling layer (MgO; ¶ [0028] and [0031]) disposed on the fixed magnetic layer (CoFeB), and a free magnetic layer (CoFeB; ¶ [0028] and [0031]) disposed on the tunneling layer (MgO) as part of the formation of the MRAM device discussed above for claim 1.
 stacks (212) further comprising: a synthetic antiferromagnet (SAF) layer disposed directly between the fixed magnetic layer and the conductive pedestal.
However,
Manipatruni discloses the MTJ stack further comprises a synthetic antiferromagnet (SAF) layer (206; ¶ [0031]) disposed directly between the fixed magnetic layer (CoFeB) and the conductive pedestal (laminate 202/204) as part of the formation of the MRAM device discussed above for claim 1.

Re claim 14, Zhang 353 and Nakajima discloses the method of claim 9, wherein forming the three MTJ stacks (212 as in MTJ 112; ¶ [0044]) comprises forming a fixed magnetic layer (¶ [0044]), a tunneling layer (¶ [0044]), and a free magnetic layer (¶ [0044]), but fails to disclose forming the fixed magnetic layer disposed above the conductive pedestal (210), forming tunneling layer on the fixed magnetic layer, and forming the free magnetic layer on the tunneling layer.

However,
Manipatruni discloses in FIG. 2A (with references to FIG. 1) a method comprising: forming a MTJ stack (208 as in the MTJ in FIG. 1; ¶ [0028] and [0031]), the MTJ stack comprises forming a fixed magnetic layer (CoFeB; ¶ [0028] and [0031]) above the conductive pedestal (202), forming a tunneling layer (MgO; ¶ [0028] and 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the MTJ stack formation of Manipatruni, of forming the fixed magnetic layer above the conductive pedestal (210), forming tunneling layer on the fixed magnetic layer, and forming the free magnetic layer on the tunneling layer with the method of Zhang 353 and Krounbi to provide additional device components for an MRAM array implementing MTJ’s (Manipatruni; Abstract and ¶ [0031]).

Re claim 15, Zhang 353 and Nakajima discloses the method of claim 14, but fails to disclose wherein forming the three or more MTJ stacks (212) further comprises forming a synthetic antiferromagnet (SAF) layer on the conductive pedestal, and forming the fixed magnetic layer on the SAF layer.

However,
Manipatruni further discloses forming the MTJ stack further comprises forming a synthetic antiferromagnet (SAF) layer (206; ¶ [0031]) on the conductive pedestal (laminate 202/204), and forming the fixed magnetic layer (CoFeB) on the SAF layer (206) as would be part of the formation of the MRAM devices discussed for claim 14.

Claims 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2015/0200353 A1-prior art of record, hereafter Zhang 353) in view of Park et al (US 2006/0216929 A1-prior art of record, hereafter Park) and NAKAJIMA et al (US 2010/0038617 A1, hereafter Nakajima).
Re claim 17, Zhang 353 discloses in FIGS. 2A-2K a method of fabricating a magnetic tunnel junction (MTJ) device, the method comprising: 
forming a metal line (Cu 204 in FIG. 2A; ¶ [0048]) in a dielectric layer (low-k 202; ¶ [0048]);
recessing (10-15 nm in FIG. 2B; ¶ [0048]) the metal line (204) below an uppermost surface (207 in FIG. 2B; ¶ [0048]) of the dielectric layer (202);
forming a conductive layer (as-deposited 210 in FIG. 2C; ¶ [0048]) on the recessed metal line (204) to a height above the uppermost surface (207) of the dielectric layer (207);
planarizing (FIG. 2C; ¶ [0048]) the conductive layer (210) to form a conductive pedestal (bottom electrode 210 in FIG. 2D; ¶ [0048]) on the metal line (204), the conductive pedestal confined within (recess 205; ¶ [0048]) and laterally adjacent to (next to) the dielectric layer (202); and 
forming a magnetic tunnel junction (MTJ) stack (212 in FIGS. 2E-2G; ¶ [0049]-[0050]) on the conductive pedestal (210), wherein a portion (left and right ends; see inserted figure, modified FIG. 2K below) of the conductive pedestal is not covered by the MTJ stack (212), and wherein the portion (left/right ends) of the conductive pedestal surrounds (covers) sides (left and right sides; see inserted figure, modified FIG. 2K below) the MTJ stack.

A.	Zhang 353 fails to disclose the dielectric layer formed above a substrate; selectively forming the conductive layer (210); and forming three or more magnetic tunnel junction (MTJ) stacks on the conductive pedestal, wherein a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks.

However,
Park discloses in FIG. 2A-2I a method of fabricating a device connection, the method comprising: forming a dielectric layer (ILD 201 in FIG. 2A; ¶ [0015]) above a substrate (not shown silicon in FIG. 2A; ¶ [0015]); and selectively (¶ [0017]) forming a conductive layer (as-deposited cap layer 208 in FIG. 2A; ¶ [0017]) on a recessed metal line (204/206; ¶ [0017]) within the dielectric layer.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the substrate and the selective forming of the conductive layer of Park with the method of Zhang 353 to provide additional device components within the substrate and a cap layer for preventing out-diffusion from underlying interconnect lines (Park; ¶ [0014] and [0017]) to implement devices comprising the MTJ’s of Zhang 353.

B.	Zhang 353 and Park fails to disclose forming three or more magnetic tunnel junction (MTJ) stacks on the conductive pedestal (210), wherein a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the 

However,
Nakajima discloses in FIGS. 53-55 (with references to FIGS. 15-19) a method of fabricating a magnetic tunnel junction (MTJ) device, the method comprising: forming three (3) magnetic tunnel junction (MTJ) stacks (MC 14 as in FIGS 15-19; ¶ [0191]) on a conductive pedestal (laminate bottom electrode 202/AFM layer 204; ¶ [0031]) formed above a substrate (Si not shown; ¶ [0105] and [0191]), wherein a portion (left and right ends) of the conductive pedestal (13) is not covered by the MTJ stack (MC 14), and wherein the portion (left/right ends; see inserted figure, modified FIG. 53 above) of the conductive pedestal surrounds (covers) sides (left and right sides; see inserted figure, modified FIG. 53 above) the MTJ stack (MC 14).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to use the substrate and the three MTJ stacks of Nakajima with the method of Zhang 353 such that a portion of the conductive pedestal is not covered by the three or more MTJ stacks, and wherein the portion of the conductive pedestal completely surrounds each of the three or more MTJ stacks to provide high integration, high reliability miniature memory devices without short circuits between memory elements (Nakajima; ¶ [0007] and [0188]).

see claim 10 above).

Re claim 20, Zhang 353 and Park and Nakajima discloses the method of claim 17, further comprising: forming a second dielectric layer on the dielectric layer and laterally adjacent to the three or more MTJ stacks, a portion of the second dielectric layer formed on a portion of the conductive pedestal (see claim 12 above).

Re claim 21, Zhang 353 and Park and Nakajima discloses the method of claim 17, wherein forming the three or more MTJ stacks comprises forming a patterned conductive hardmask (etch stopper 30 in FIG. 17) on a stack of MTJ layers, and etching the stack of MTJ layers using an etch process that terminates on the conductive pedestal (see claim 13 above).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang 353 and Park and Nakajima as applied to claim 17 above, and further in view of Manipatruni et al (US 2014/0269035 A1-prior art of record, hereafter Manipatruni).
Re claim 22, Zhang 353 and Park and Nakajima discloses the method of claim 17, wherein forming the three or more MTJ stacks comprises forming a fixed magnetic 
However, Manipatruni discloses forming a tunneling layer on the fixed magnetic layer, and forming a free magnetic layer on the tunneling layer (see claim 14 above).

Re claim 23, Zhang 353 and Park and Nakajima discloses the method of claim 22, but fail to disclose wherein forming the three or more MTJ stacks further comprises forming a synthetic antiferromagnet (SAF) layer on the conductive pedestal, and forming the fixed magnetic layer on the SAF layer.
However, Manipatruni discloses the three or more MTJ stacks further comprises forming a synthetic antiferromagnet (SAF) layer on the conductive pedestal, and forming the fixed magnetic layer on the SAF layer (see claim 15 above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892